UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6176


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOEY FRANKLIN PHILLIPS, a/k/a Joe Phillips,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:07-cr-00019-JPJ-MFU; 1:08-cv-80121-JPJ-MFU)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joey Franklin Phillips, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joey Franklin Phillips seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion.              We     dismiss          the        appeal         for    lack          of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                        “[T]he

timely   filing     of       a    notice      of       appeal   in        a   civil      case      is    a

jurisdictional requirement.”                   Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on   October     22,     2009.          The    notice          of    appeal        was    filed         on

January 22,      2010.           Because      Phillips         failed         to   file   a     timely

notice of appeal or to obtain an extension or reopening of the

appeal    period,       we       deny    a    certificate            of       appealability         and

dismiss the appeal.              We dispense with oral argument because the

facts    and    legal    contentions           are       adequately           presented       in    the

materials      before     the         court   and       argument          would     not    aid      the

decisional process.

                                                                                          DISMISSED

                                                   2